Response to Arguments
Applicant's arguments filed 3/8/2021 have been fully considered but they are not persuasive.
APPLICANT’S ARGUMENTS:
	1) Claim 1, as amended, recites “receiving, by a computing device and from a gateway device, a unique identifier……….Moreover, each of these claims recites a unique combination of features that is patentable over the applied reference.”
	Applicant’s argument are not persuasive, because applicant merely makes a statement that proposed subject matter is not taught by the prior art.  The applicant provides no reasoning as to why this proposed subject matter places the application in condition for allowance, nor, why it is deemed a patentable feature over the prior art of record.  To merely state that an identifier is associated with previously stored configuration data, provides no context with regards to why this feature is deemed patentable.  The examiner does not concede that the prior art of record, doesn’t teach the proposed amended subject matter.  A further search and consideration may be necessary in order to deem the patentability of the proposed amendment.  In view of this, the applicant’s argument is not deemed persuasive, and the applicant’s amendment will not be entered.  All other claims are met by the prior art, for the reasons as discussed in the previous Office Actions.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARYL C POPE whose telephone number is (571)272-2959.  The examiner can normally be reached on 9AM - 5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARYL C POPE/Primary Examiner, Art Unit 2687